                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

GARY L. ABRAHAM,

                Plaintiff,

v.                                                      Case No. 18-2137-DDC

HILTON WORLDWIDE, INC., et al.,

                Defendants.


                                             ORDER

       In this race discrimination case, defendant MH Hospitality, LLC (“MH”) has filed

a motion asking the court to compel plaintiff to respond to discovery requests (ECF No.

157). The motion also seeks an award of MH’s expenses incurred as a result of bringing

the motion, as allowed by Fed. R. Civ. P. 37(a)(5).

       Plaintiff has filed a separate motion for an award of his fees incurred in responding

to MH’s motion to compel (ECF No. 182).

       Because plaintiff failed to timely assert initial objections to interrogatories and

requests for production of documents, and because plaintiff failed to reassert objections to

requests for admission, the court grants MH’s motion to compel and awards MH its

associated expenses. The court denies plaintiff’s motion for fees as frivolous.




                                               1
       O:\ORDERS\18-2137-DDC-157, 182.docx
      I.       Background

      On August 17, 2018, MH served plaintiff with nineteen interrogatories1 and fifteen

requests for production of documents.2 On August 22, 2018, MH sent plaintiff forty-four

requests for admissions.3

      Throughout the course of this litigation, plaintiff has continuously sought to delay

or avoid responding to this discovery.      Plaintiff requested—and was granted—three

extensions to respond.4 In granting the second extension, the undersigned U.S. Magistrate

Judge, James P. O’Hara, warned plaintiff—both in person and in the Amended Scheduling

Order—that the court would grant no further extensions of discovery deadlines “absent a

strong showing of truly extraordinary circumstances.”5 Less than a week later, plaintiff

filed a motion to stay discovery.6 On November 2, 2018, the undersigned denied the

motion to stay discovery, but granted plaintiff a third extension to November 16, 2018, to



      1
         See ECF No. 60. Following the court’s directive made at the October 9, 2018
status conference and in the Amended Scheduling Order filed that same day (ECF No. 114
at 2), MH limited its contention interrogatories (numbered 13-18) to request only the
“principal and material facts” supporting plaintiff’s contentions (not “each and every
fact”). ECF No. 123-7.
      2
          See ECF No. 61.
      3
          See ECF Nos. 66, 157-4.
      4
      ECF No. 100 (extension to October 12, 2018); ECF No. 114, as amended
by ECF No. 184 (extension to October 19, 2018); ECF No. 129 (extension to
November 16, 2018).
      5
          ECF No. 114 at 2.
      6
          ECF No. 116.
                                            2
      O:\ORDERS\18-2137-DDC-157, 182.docx
respond.7 In granting the third extension, the undersigned stated,

       Discovery must proceed in this case so that the case may advance toward the
       trial plaintiff requests. The court finds no good cause, let alone extraordinary
       circumstances, that would justify further delaying the pretrial proceedings. .
       . . Plaintiff is hereby warned . . . that if he fails to meet the November 16,
       2018-discovery deadline set in this order such that defendants find it
       necessary to file a motion to compel, the court will favorably entertain a
       motion for plaintiff to pay defendants’ fees incurred in bringing the
       motion.8

       On November 16, 2018, plaintiff filed a motion for the presiding U.S. District Judge,

Daniel D. Crabtree, to review the undersigned’s November 2, 2018 order denying his

request for a discovery stay.9 Significantly, plaintiff did not file a motion to stay the

directives in the undersigned’s order—including the directive that he respond to discovery

by November 16, 2018—pending a decision by Judge Crabtree.10 Plaintiff did respond to

MH’s requests for admission on that date,11 but did not meet the deadline for responding

to the interrogatories and requests for production of documents.

       On November 30, 2018, MH filed the instant motion to compel plaintiff to answer

outstanding discovery.12 Plaintiff responded that he “was under the impression that he

could wait until after the pending motion for review [of the order denying the discovery


       7
           ECF No. 129.
       8
           Id. at 4-5 (emphasis in original).
       9
           ECF No. 141.
       10
            See D. Kan. Rule 72.1.4(d).
       11
            ECF No. 157-5.
       12
            ECF No. 157.
                                                3
       O:\ORDERS\18-2137-DDC-157, 182.docx
stay]” was decided before answering the discovery.13 On December 6, 2018, Judge

Crabtree denied plaintiff’s motion for review.14 Plaintiff then served his responses and

objections to MH’s interrogatories and requests for production of documents on December

12, 2018.15 MH filed its reply brief on December 20, 2018.16 Acknowledging plaintiff’s

December 12, 2018 responses, the reply states the discovery disputes have been narrowed

to interrogatories numbered 2, 4-10, and 19; requests for production of documents

numbered 1, and 3-15; and requests for admission numbered 5-10, 12-15, 25, 27, 28, 31-

36, and 41-44.17

       II.      Interrogatories and Requests for Production of Documents

       There is no dispute that plaintiff failed to object to MH’s interrogatories and

requests for production of documents by the November 16, 2018 extended response-

deadline set by the court. The law is well established that “[i]f a responding party fails to

lodge timely objections to discovery requests, those objections are deemed waived unless

the court excuses the failure for good cause.”18 To demonstrate good cause, the “party


       13
            ECF No. 166.
       14
            ECF No. 163.
       15
            ECF Nos. 169, 170, 185-1, 185-2.
       16
            ECF No. 185.
       17
          MH also summarily asks the court to deem admitted requests for admission
numbered 29, 37, and 38, but these requests were not substantively addressed in the motion
or briefing, so will be disregarded.
       18
         Linnebur v. United Tel. Ass’n., No. 10-1379, 2012 WL 1183073, at *6 (D. Kan.
Apr. 9, 2012). See also Starlight Intern., Inc. v. Herlihy, 181 F.R.D. 494, 496-97 (D. Kan.
                                              4
       O:\ORDERS\18-2137-DDC-157, 182.docx
failing to assert timely objections must show it could not have reasonably met the deadline

to respond despite due diligence.”19

       Plaintiff does not explicitly assert he had good cause for his late discovery responses

and objections. But plaintiff has asserted his belief that the filing of his motion for review

of the undersigned’s order denying a discovery stay permitted him to “wait” to respond.

Construing this argument broadly as an assertion of good cause, it is rejected. “[I]gnorance

of the rules . . . generally does not constitute ‘good cause.’”20 And as the court has

previously stated, plaintiff’s pro se status does not excuse him from following the

procedural rules of the court.21

       Thus, the court finds plaintiff waived any objections to MH’s interrogatories and

requests for production of documents. Plaintiff must therefore answer this discovery

without further objection.22 Within fourteen days of this order, plaintiff shall provide,




1998) (finding no good cause for untimely objections); Fed. R. Civ. P. 33(b)(4) (“Any
ground not stated in a timely objection is waived unless the court, for good cause, excuses
the failure.”).
       19
            Linnebur, 2012 WL 1183073, at *6.
       20
            Id.
       21
           See Hirt v. Unified Sch. Dist. No. 287, No. 17-2279-JAR-GEB, 2018 WL
3495845, at *3 (D. Kan. July 20, 2018) (quoting Nielsen v. Price, 17 F.3d 1276, 1277 (10th
Cir. 1994) (recognizing the Tenth Circuit’s insistence that pro se parties follow the same
rules that govern represented parties)).
       22
          The court makes one exception to this requirement. Plaintiff need not answer
Interrogatory No. 5, which seeks information about expert witnesses. The parties have
stipulated that expert testimony will not be used in this case. See ECF No. 41 at 5.
                                              5
       O:\ORDERS\18-2137-DDC-157, 182.docx
without objection, amended responses to interrogatories numbered 2, 4, 6-10, and 19; and

to requests for production of documents numbered 1, and 3-15. Plaintiff is hereby warned

if he fails to abide by this order, he may be subject to sanctions under Fed. R. Civ. P.

37(b)(2) and Fed. R. Civ. P. 41(b), which could include dismissal of this case.

       III.     Requests for Admission

       Plaintiff did assert timely answers and objections to MH’s requests for admission.

MH moved the court to overrule plaintiff’s objections to requests for admission numbered

5-10, 12-15, 25, 27, 28, 31-36, and 41-44, and to deem them admitted under Fed. R. Civ.

P. 36(a)(6). In response to the motion, plaintiff did not directly reassert his objections, but

only made the general statement that he could not “completely answer” the requests

because defendants had not provided him certain discovery. 23

       “When a party files a motion to compel and asks the Court to overrule certain

objections, the objecting party must specifically show in its response to the motion how

each request [for admission] is objectionable.”24 Objections initially raised in response to

a request but not relied upon in response to a motion to compel “will be deemed

abandoned.”25



       23
            ECF No. 166 at 1.
       24
         Firestone v. Hawker Beechcraft Int’l Serv. Co., No. 10-1404, 2011 WL 13233153,
at *2 (D. Kan. Sept. 28, 2011) (emphasis added).
       25
           Id. See also Kannaday v. Ball, 292 F.R.D. 640, 644 (D. Kan. 2013) (“[O]bjections
initially raised but not supported in the objecting party’s response to the motion to compel
are deemed abandoned.”); Sonnino v. Univ. of Kan. Hosp. Auth., 220 F.R.D. 633, 641 n.22,
                                               6
       O:\ORDERS\18-2137-DDC-157, 182.docx
       Here, plaintiff did not attempt to support any of his objections to the requests for

admission. Accordingly, the court finds plaintiff has abandoned his objections to the

requests.26 Within fourteen days of this order, plaintiff shall provide, without objection,

amended answers to requests for admission numbered 5-10, 12-15, 25, 27, 28, 31-36, and

41-44 in accordance with Fed. R. Civ. P. 36(a)(4) and (6).27 Plaintiff is hereby warned if

he fails to abide by this order, he may be subject to sanctions under Fed. R. Civ. P. 37(b)(2)

and Fed. R. Civ. P. 41(b), which could include dismissal of this case.

       IV.      Sanctions

       When a motion to compel is granted, Fed. R. Civ. P. 37(a)(5)(A) comes into play.

Rule 37(a)(5)(A) states,

       If the motion is granted . . . the court must, after giving an opportunity
       to be heard, require the party or deponent whose conduct necessitated
       the motion . . . to pay the movant’s reasonable expenses incurred in
       making the motion, including attorney’s fees. But the court must not
       order this payment if . . . the opposing party’s nondisclosure, response,

656 (D. Kan. 2004) (“[A] court will consider only those objections that have been timely
asserted in the initial response to the discovery request and subsequently reasserted and
relied upon in response to the motion to compel.”).
       26
         In any event, it appears the vast majority of plaintiff’s objections have since been
mooted by subsequent activity in the case. Many of the objections were based on plaintiff’s
concern that a motion for leave to amend parties was pending, and that motion now has
been resolved. Similarly, many other objections were based on an alleged lack of discovery
responses from defendants, but defendants represent that they re-served their responses on
November 20, 2018.
       27
          The court denies MH’s more specific request to deem the requests admitted. Rule
36(a)(6) directs that when a court overrules an objection, “it must order that an answer be
served.” Then. if plaintiff’s amended answers do not comply with Rule 36, MH may move
the court to deem the matter admitted.
                                               7
       O:\ORDERS\18-2137-DDC-157, 182.docx
       or objection was substantially justified; or other circumstances make
       an award of expenses unjust.

       Plaintiff’s actions here were not substantially justified and no other circumstances

make an award of fees to MH unjust. The court specifically directed plaintiff to Rule

37(a)(5)’s fee provisions in its November 2, 2018 order. 28 As noted above, the court

warned plaintiff that if he did not comply with the November 16, 2018-discovery deadline,

“such that defendants find it necessary to file a motion to compel, the court will favorably

entertain a motion for plaintiff to pay defendants’ fees incurred in bringing the motion.”29

Plaintiff is not proceeding in forma pauperis.

       MH requests an award of attorneys’ fees in the amount of $1,950.00.30 Although

the court is inclined to award MH fees under Rule 37(a)(5)(A), the court does not have

enough information before it to determine a reasonable fee amount. MH’s fee request does

not indicate the attorney time extended, nor the rate at which that time was billed. MH is

ordered to supplement its attorneys’ fee request by within five business days of this order.

       Plaintiff’s request for sanctions is frivolous and is denied. Plaintiff’s suggestion

that defense counsel has harassed him in court documents does not bear out, and his

allegations of verbal abuse are not supported. Finally, he is not the “prevailing party” with

respect to this discovery dispute.


       28
            ECF No. 129 at 5.
       29
            Id.
       30
            ECF No. 157-7.
                                             8
       O:\ORDERS\18-2137-DDC-157, 182.docx
       IT IS THEREFORE ORDERED that MH’s motion to compel is granted and

plaintiff’s motion for sanctions is denied.

       Dated February 14, 2019, at Kansas City, Kansas.

                                              s/ James P. O’Hara
                                              James P. O’Hara
                                              U.S. Magistrate Judge




                                                9
       O:\ORDERS\18-2137-DDC-157, 182.docx
